DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           EDUARDO FRANCISCO CHIRINOS GUERRERO,
                         Appellant,

                                     v.

                    ERIKA MARIA BRAIN BEDOYA,
                             Appellee.

                                No. 4D18-43

                               [June 7, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nicholas Richard Lopane, Judge; L.T.
Case No. FMCE 17-008619.

   Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellant.

   Kevin Coyle Colbert, Miami, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.